     Case 2:21-cr-00026-SVW Document 12 Filed 02/12/21 Page 1 of 2 Page ID #:106



1    TRACY L. WILKISON                                         February 12, 2021
     Acting United States Attorney
2    BRANDON D. FOX                                                  em
     Assistant United States Attorney
3    Chief, Criminal Division
     JOSEPH O. JOHNS (Cal. Bar No. 144524)
4    Assistant United States Attorney
     Environmental and Community Safety Crimes Section
5         1300 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-4536
7         Facsimile: (213) 534-4300
          E-mail:     joseph.johns@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10
                            UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,              CR No. 2:21-cr-00026 -SVW
13
               Plaintiff,                   ORDER
14
                     v.
15
     HEMATOLOGY ONCOLOGY
16      CONSULTANTS, a California
        General Partnership,
17   MARK GOLDSTEIN, and
     STANLEY ROSSMAN,
18
               Defendants.
19   _______________________________
20        THE COURT FINDS that the government has established probable
21   cause to believe that offenses have been committed and that the
22   defendants, Hematology Oncology Consultants, G.P., Mark Goldstein,
23   and Stanley Rossman, committed said offenses.
24   //
25   //
26   //
27   //
28
     Case 2:21-cr-00026-SVW Document 12 Filed 02/12/21 Page 2 of 2 Page ID #:107



1         IT IS HEREBY ORDERED that the government’s request for a summons
2    for Defendants Hematology Oncology Consultants, G.P., Mark Goldstein,

3    and Stanley Rossman is GRANTED and the Clerk’s Office is directed to

4    issue the summons for the defendants to appear on March 19, 2021 at

5    1:00 p.m. in Courtroom 880 of the Roybal Federal Building and United
     States Courthouse, 8th Floor, 255 E. Temple Street, Los Angeles,
6
     California.
7
          IT IS SO ORDERED.
8

9
10   February 12, 2021
     DATE                                     HONORABLE PATRICIA DONAHUE
11                                            UNITED STATES MAGISTRATE JUDGE

12   Presented by:
          /s/ 2/11/21
13
     JOSEPH O. JOHNS
14   Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
